UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA
                                                                                                   FILED
                                                                                                   JAN 2 9 2Ul0
     Kenneth Clay,                                   )                                       Clerk, U.S. District and
                                                     )                                         8ankruptcy Courts
                     Petitioner,                     )
                                                     )
             v.                                      )       Civil Action No.
                                                     )
     Hugh Smith,                                     )
                                                     )
                                                                                         10 (J172
                     Respondent.                     )

                                         MEMORANDUM OPINION

             Petitioner, proceeding pro se, has submitted an application for a writ of habeas corpus

     along with an application to proceed in forma pauperis. The Court will grant the application to

     proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

             Petitioner is a Georgia state prisoner at the Dodge State Prison challenging a conviction

     entered by the Superior Court of Muscogee County. Pet. at 2. Federal court review of state

     convictions is available under 28 U.S.C. § 2254 only after the exhaustion of available state

     remedies. See 28 U.S.c. §2254(b)(1). Thereafter, "an application for a writ of habeas corpus []

     made by a person in custody under the judgment and sentence of a State court ... may be filed in

     the district court for the district wherein such person is in custody or in the district court for the

     district within which the State court was held which convicted and sentenced [petitioner] and

     each of such district courts shall have concurrent jurisdiction to entertain the application." 28

     U.S.C. § 2241 (d). Petitioner has no recourse here. A separate Order of dismissal accompanies

     this Memorandum Opinion.




                         ~
     Date: January /.3,2010




IV